     Case 2:19-cv-00220-WBS-AC Document 32 Filed 08/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JERRY KRAUS,                                      No. 2:19-cv-0220 WBS AC
12                      Plaintiff,
13          v.                                         ORDER
14   DING CHUAN CHEN,
15                      Defendant.
16

17          Defendant, proceeding pro se, and pre-trial proceedings are accordingly referred to the

18   undersigned pursuant to Local Rule 302(c)(21).

19          On July 9, 2020, the magistrate judge filed findings and recommendations herein which

20   were served on all parties and which contained notice to all parties that any objections to the

21   findings and recommendations were to be filed within twenty-one days. ECF No. 31. Neither

22   party has filed objections to the findings and recommendations.

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed July 9, 2020, are adopted in full;

27          2. The motion to dismiss at ECF No. 25 is GRANTED and that Ding Chuan Chen of

28   Fremont, California, who currently appears as defendant in this case, is DISMISSED while the
                                                      1
     Case 2:19-cv-00220-WBS-AC Document 32 Filed 08/18/20 Page 2 of 2

 1   case proceeds against the individual also named Ding Chuan Chen who has been served by

 2   publication and against whom default has been entered by the Clerk of Court.

 3   Dated: August 17, 2020

 4

 5

 6

 7

 8   Krau0220.801

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
